Exhibit 10.46

 

OPTION NUMBER:

 

08-06

OPTIONEE:

 

Nick Harvey

DATE OF GRANT:

 

May 8, 2008

EXERCISE PRICE:

 

$0.08

COVERED SHARES:

 

950,025

 

RADIUS HEALTH, INC.
2003 LONG-TERM INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

1.                                       Definitions. In this Agreement,
capitalized terms used herein and not defined elsewhere herein shall have the
following meanings:

 

1.1                                  “Affiliate” means a corporation,
partnership, business trust, limited liability company or other form of business
organization at least a majority of the total combined voting power of all
classes of stock or other equity interests of which is owned by the Company
either directly or indirectly.

 

1.2                                  “Agreement” means this Stock Option
Agreement.

 

1.3                                  “Board” means the Board of Directors of the
Company.

 

1.4                                  “Cause” means the Optionee’s (a) failure to
substantially perform his duties (other than by reason of Disability) with
respect to the Company or any of its Affiliates, (b) engaging in conduct known
by the Optionee or that reasonably should be known by the Optionee to be
injurious to the Company or any of its Affiliates, (c) breach of fiduciary duty
to the Company or any of its Affiliates, (d) dishonesty, fraud, alcohol or
illegal drug abuse, or misconduct with respect to the business or affairs of the
Company or any of its Affiliates, (e) willful violation of the policies of the
Company or any of its Affiliates, or (f) conviction of a felony or crime
involving moral turpitude. All determinations of Cause hereunder shall be made
by the Committee in its discretion and shall be binding for all purposes
hereunder.

 

1.5                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                                  “Committee” means the committee(s),
subcommittee(s), or person(s) charged, pursuant to the provisions of the Plan,
with the administration of the Plan.

 

1.7                                  “Common Stock” means the common stock, par
value $.01 per share, of the Company.

 

1.8                                  “Company” means Radius Health, Inc., a
Delaware corporation, and any successor thereto.

 

--------------------------------------------------------------------------------


 

1.9                                  “Covered Shares” means the shares of Common
Stock subject to the Option.

 

1.10                            “Date of Exercise” means the date on which the
Company receives notice pursuant to Section 5.2 of the exercise, as a whole or
in part, of the Option.

 

1.11                            “Date of Expiration” means the date on which the
Option shall expire, which shall be the earliest of the following times:

 

(a)          the date of the first notification to the Optionee that the
Optionee’s Service is terminated by the Company or an Affiliate for Cause;

 

(b)         thirty (30) days after termination of the Optionee’s Service for any
reason other than by the Company or an Affiliate for Cause, death or Disability;
provided, however, that if the Optionee dies within thirty (30) days of such
termination, the Option shall be exercisable for a period of one (1) year after
such termination;

 

(c)          three (3) years after termination of the Optionee’s Service with
the Company or an Affiliate by reason of death or, Disability; or

 

(d)         ten (10) years after the Date of Grant.

 

1.12                            “Date of Grant” means the date set forth at the
beginning of this Agreement.

 

1.13                            “Disability” means the Optionee’s (a) total and
permanent disability under any long-term disability plan or policy of the
Company and/or its Affiliates in which the Optionee participates such that the
Optionee becomes entitled to long-term disability payments thereunder, or (b) in
the absence of any such plan or policy, a good faith determination by the Board
that the Optionee is permanently and totally disabled.

 

1.14                            “Exercise Price” means the dollar amount per
share of Common Stock set forth on page 1 of this Agreement, as it may be
adjusted from time to time pursuant to Section 4 hereof.

 

1.15                            “Fair Market Value” means, (a) if the Common
Stock is traded on a securities exchange or automated dealer quotation system,
at the Committee’s election, either (i) the last sale price for a share, as of
the relevant date, on such securities exchange or automated dealer quotation
system as reported by such source as the Committee may select, or (ii) the
average of the closing prices of the Common Stock on such exchange or quotation
system for the ten (10) trading days immediately preceding the relevant date, or
(b) if the Common Stock is not traded on a securities exchange or automated
dealer quotation system, an amount equal to the then fair market value of a
Share as determined by the Committee pursuant to a reasonable method adopted in
good faith for such purpose.

 

2

--------------------------------------------------------------------------------


 

1.16                            “Family Member” means a person who is (a) an
ancestor, descendant, sibling or spouse of the Optionee, (b) determined by the
Committee, in its sole discretion, to be a family member of the Optionee, or
(c) a trust for the benefit of person(s) identified in paragraphs (a) or
(b) hereof.

 

1.17                             “Option” means the stock option granted to the
Optionee in Section 2 of this Agreement.

 

1.18                             “Option Period” means the period specified in
Section 3.2 hereof.

 

1.19                             “Optionee” means the person identified on
page 1 of this Agreement.

 

1.20                             “Plan” means the Radius Health, Inc. 2003
Long-Term Incentive Plan, as amended from time to time.

 

1.21                             “Service” means, if the Optionee is (a) an
employee of the Company and/or any of its Affiliates (as determined by the
Committee in its discretion), the Optionee’s service as an employee of the
Company and/or any of its Affiliates, (b) a member of the Board of Directors of
the Company or any of its Affiliates but not an employee of the Company or any
of its Affiliates (as determined by the Committee in its discretion), the
Optionee’s service as a member of such Board of Directors, or (c) a consultant
or independent contractor to the Company or any of its Affiliates (as determined
by the Committee in its discretion) and is not described in the preceding clause
(b), the Optionee’s service as a consultant or independent contractor to the
Company and/or any of its Affiliates. The Optionee’s Service shall not be
treated as having terminated if the capacity in which the Optionee provides
Service, as described in the preceding sentence, changes, provided that the
Optionee’s Service is continuous notwithstanding such change.

 

1.22                             “Vesting Schedule” means the following schedule
in which the Covered Shares vest: the Covered Shares shall vest over time, so
that (a) 237,506 Covered Shares shall vest immediately, and (b) the remaining
712,519 of the Covered Shares shall vest over twelve (12) quarterly
installments, each quarter installment being as equal in number of shares as
possible (as determined by the Company in its reasonable discretion), with the
next quarterly installment vesting on October 1, 2008, and an additional
quarterly installment vesting on the first day of each calendar quarter
thereafter, until all of the Covered Shares are fully vested and the Option may
be exercised as to 100% of the Covered Shares.

 

2.                Grant of Option.  Pursuant to the Plan and subject to the
terms of this Agreement, the Company hereby grants to the Optionee, as of the
Date of Grant, the Option to purchase from the Company that number of shares
identified as the “Covered Shares” on page 1 of this Agreement, exercisable at
the Exercise Price.

 

3.                Terms of the Option.

 

3.1                                  Type of Option.  The Option is an incentive
stock option within the meaning of Section 422 of the Code of 1986.

 

3

--------------------------------------------------------------------------------


 

3.2                                  Option Period.  Subject to the terms and
conditions set forth in this Agreement, the Option may be exercised as to the
Covered Shares during the period commencing on the Date of Grant and terminating
on the Date of Expiration according to the Vesting Schedule.

 

3.3                                  Nontransferability. The Option is not
transferable by the Optionee other than by will or by the laws of descent and
distribution, and is exercisable, during the Optionee’s lifetime, only by the
Optionee, or, in the event of the Optionee’s legal disability, by the Optionee’s
legal representative.

 

3.4                                 Payment of the Exercise Price.  The
Optionee, upon exercise, as a whole or in part, of the Option, shall pay the
Exercise Price, which payment maybe made by any or all of the following means,
either alone or in combination:

 

(a)          cash or check payable to the order of the Company;

 

(b)         if at the time of exercise, the Common Stock is listed for trading
on a national securities exchange or automated dealer quotation system delivery
(either actual or constructive) such number of shares of unencumbered Common
Stock (provided that such shares, if acquired under the Option or under any
other option or award granted under the Plan or any other plan sponsored or
maintained by the Company, have been held by the Optionee for at least six
(6) months) that have an aggregate Fair Market Value on the Date of Exercise
equal to that portion of the Exercise Price being paid by delivery of such
shares; or

 

(c)          if at the time of exercise, the Common Stock is listed for trading
on a national securities exchange or automated dealer quotation system and in
accordance with such rules as may be specified by the Committee, delivery to the
Company of a properly executed exercise notice and irrevocable instructions to a
registered securities broker promptly to deliver to the Company cash equal to
the Exercise Price for that portion of the Option being exercised.

 

4.                                       Capital Adjustments.  The number of
Covered Shares as to which the Option has not been exercised, the Exercise
Price, and the type of stock or other consideration to be received on exercise
of the Option shall be subject to such substitution, adjustment or change, if
any, as the Committee in its sole discretion deems appropriate to reflect such
events as stock dividends, split-ups, spin-offs, recapitalizations,
reclassifications, combinations or exchanges of shares, mergers, consolidations,
liquidations, and the like, of or by the Company. Any adjustment determined to
be appropriate by the Committee shall be conclusive and shall be binding on the
Optionee.

 

5.                                       Exercise.

 

5.1                                  Exercisability. The Option may be exercised
at any time, and from time to time, during the Option Period, as a whole or in
part to the extent of the percentage of Covered Shares set forth in the Vesting
Schedule under Section 1.22 hereof; provided, that (i) in no event shall any
such exercise be for less than one hundred (100) Covered Shares or, if the
number of Covered Shares remaining subject to the Option total less than one
hundred (100),

 

4

--------------------------------------------------------------------------------


 

such total remaining shares; (ii) any exercise of the Option shall be in whole
shares; and (iii) the Option shall in no event be exercisable for an aggregate
of more than the number of Covered Shares set forth on page 1 of this Agreement
that shall have vested at the time of exercise under the Vesting Schedule, as
adjusted pursuant to Section 4 herein.

 

5.2                                  Notice. Subject to Section 5.1, the Option
shall be exercised by the delivery to the Company of written notice of such
exercise, in such form as the Committee may from time to time prescribe,
accompanied by full payment (or means of full payment permitted by Section 3.4
hereof) of the Exercise Price with respect to that portion of the Option being
exercised. Until the Committee notifies the Optionee to the contrary, the form
attached to this Agreement as Exhibit A shall be used to exercise the Option.

 

5.3                                  Withholding. The Company’s obligation to
deliver shares of Common Stock upon the exercise of the Option shall be subject
to the satisfaction of any applicable federal, state and local tax withholding
requirements. The Optionee may satisfy any such withholding obligation by any of
the following means or by a combination of such means: (a) tendering a cash
payment; (b) if at the time the withholding obligation arises, the Common Stock
is listed for trading on a national securities exchange or automated dealer
quotation system, authorizing the Company to withhold shares of Common Stock
from the shares otherwise issuable to the Optionee upon exercise of the Option;
or (c) if at the time the withholding obligation arises, the Common Stock is
listed for trading on a national securities exchange or automated dealer
quotation system, delivering to the Company already-owned and unencumbered
shares of Common Stock. For purposes of this Section 5.3, shares of Common Stock
that are withheld or delivered to satisfy applicable withholding taxes shall be
valued at their Fair Market Value on the date the withholding tax obligation
arises, and in no event shall the aggregate Fair Market Value of the shares of
Common Stock withheld and/or delivered pursuant to this Section 5.3 exceed (the
minimum amount of taxes required to be withheld in connection with exercise of
the Option.

 

5.4                                  Effect. The exercise, as a whole or in
part, of the Option shall cause a reduction in the number of Covered Shares as
to which the Option may be exercised in an amount equal to the number of shares
of Common Stock as to which the Option is exercised.

 

6.                                       Representations.  The Optionee hereby
represents and warrants that the Optionee has received and reviewed a copy of
the Plan. The Optionee agrees that, upon the issuance of any shares of Common
Stock upon the exercise of the Option, the Optionee will, upon the request of
the Company, represent and warrant in writing that the Optionee (a) has received
and reviewed a copy of the Plan; (b) is capable of evaluating the merits and
risks of exercising the Option and acquiring the shares and able to bear the
economic risks of such investment; (c) has made such investigation as he or she
deems necessary and appropriate of the business and financial prospects of the
Company; and (d) is acquiring the shares for investment only and not with a view
to resale or other distribution thereof. The Optionee shall make such other
representations and warranties that the Committee may request for the purpose of
complying with applicable law.

 

5

--------------------------------------------------------------------------------


 

7.                 Reserved.

 

8.                 Legends.  The Optionee agrees that the certificates
evidencing the shares of Common Stock issued upon exercise of the Option may
include any legend which the Committee deems appropriate to reflect the transfer
and other restrictions contained in the Plan, this Agreement or to comply with
applicable laws.

 

9.                 Rights as Stockholder.  The Optionee shall have no rights as
a stockholder with respect to any shares of Common Stock subject to the Option
until and unless a certificate or certificates representing such shares are
issued to the Optionee pursuant to this Agreement.

 

10.           Service.  Neither the grant of the Option evidenced by this
Agreement nor any term or provision of this Agreement shall constitute or be
evidence of any understanding, express or implied, on the part of the Company to
employ or retain the Optionee for any period.

 

11.           Subject to the Plan.  The Option evidenced by this Agreement and
the exercise thereof are subject to the terms and conditions of the Plan, which
is incorporated by reference and made a part hereof, but the terms of the Plan
shall not be considered an enlargement of any rights or benefits under this
Agreement.  In addition, the Option is subject to any rules and regulations
promulgated by the Committee.

 

12.           Governing Law.  The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of Delaware without giving effect to the principles of conflicts of
laws.

 

13.           Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable in any material respect, such provision
shall be replaced with a provision that is as close as possible in effect to
such invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.

 

 

ATTEST:

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

/s/ Edith Estabrook

 

By:

/s/ C. Richard Lyttle

 

 

 

 

 

 

Accepted and agreed to as of the Date of Grant:

 

 

 

 

 

 

 

 

/s/ B. Nicholas Harvey

 

 

Nick Harvey

 

 

 

7

--------------------------------------------------------------------------------


 

“EXHIBIT A”

EXERCISE OF OPTION

 

Board of Directors

Radius Health, Inc.

                   

                   ,                    

 

Gentlemen:

 

The undersigned, the Optionee under the Stock Option Agreement (“Agreement”)
identified as Option No.                         granted pursuant to the Radius
Health, Inc. 2003 Long-Term Incentive Plan, hereby irrevocably elects to
exercise the Option granted in the Agreement to purchase              shares of
Common Stock of Radius Health, Inc., par value $0.01 per share (the “Option
Shares”), and herewith makes payment of $                        in the form of
(check all that apply and if more than one is checked, indicate the amount to be
paid by each payment method):

 

o Cash or Check:

                        

 

 

o Common Stock:*

                        

 

 

o Brokerage Transaction: *

                        

 

The undersigned hereby elects to satisfy applicable withholding requirements by
(check all that apply and, if more than one is checked, indicate the amount to
be withheld by each withholding method):

 

o Cash or Check:

                        

 

 

o Withholding of Common Stock: *

                        

 

 

o Delivery of Common Stock: *

                        

 

--------------------------------------------------------------------------------

* Applicable only if the Common Stock is listed on a national securities
exchange or an automated dealer quotation system and the requirements of
Section 3.4(c) or 5.2, as applicable, of the Agreement are satisfied.

 

8

--------------------------------------------------------------------------------


 

Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Agreement:

 

The undersigned hereby represents as follows:

 

1.                                         The Optionee has received and
reviewed a copy of the Plan;

 

2.                                         The Optionee is capable of evaluating
the merits and risks of exercising the Option and acquiring the shares of Common
Stock and is able to bear the economic risks of such investment;

 

3.                                         The Optionee has made such
investigations as the Optionee deems necessary and appropriate of the business
and financial prospects of the Company; and

 

4.                                         The Optionee is acquiring the shares
of Common Stock for investment only and not with a view to resale or other
distribution thereof.

 

The Optionee acknowledges that the Company has made available to the Optionee
the opportunity to obtain information to evaluate the merits and risks
associated with the Agreement and the transactions contemplated thereby. The
Optionee further acknowledges that the investment contemplated by the Option
involves a high degree of risk, including risks associated with the Company’s
business operations and prospects, the lack of a public market for the shares of
Common Stock, and the limitations on the transferability of the Option and the
shares of Common Stock.

 

Optionee acknowledges and agrees that the Company shall cause the legends set
forth below or legends substantially equivalent thereto, to be placed upon any
certificates evidencing ownership of Common Stock together with any other
legends that may be required by federal or state securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE (THE
“OTHER ACTS”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT AND ANY APPLICABLE OTHER
ACTS OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE OTHER ACTS.

 

 

Date:

 

 

 

 

(Signature of Optionee)

 

9

--------------------------------------------------------------------------------


 

Date received by Radius Health, Inc.:

 

 

 

 

Received by:

 

 

 

Note: Shares of Common Stock being delivered in payment of all or any part of
the Exercise Price must be represented by certificates registered in the name of
the Optionee and duly endorsed by the Optionee and by each and every other
co-owner in whose name the shares may also be registered.

 

10

--------------------------------------------------------------------------------